UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6362


JAMES CLINTON PATTERSON, JR.,

                      Petitioner - Appellant,

          v.

ERIC D. WILSON, Warden, FCC Petersburg,

                      Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:12-cv-00066-REP)


Submitted:   May 30, 2013                      Decided:   June 5, 2013


Before SHEDD, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Clinton Patterson, Jr., Appellant Pro Se.              Jonathan
Holland Hambrick, Assistant United States Attorney,         Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           James   Clinton      Patterson,   Jr.,       a    federal    prisoner,

appeals the district court’s order dismissing his 28 U.S.C.A.

§ 2241 (West 2006 & Supp. 2012) petition.               We have reviewed the

record and find no reversible error.               Accordingly, although we

grant leave to proceed in forma pauperis, we affirm for the

reasons   stated   by   the    district   court.        Patterson      v.    Wilson,

No. 3:12-cv-00066-REP         (E.D. Va.   Jan.     8,       2013).          We   deny

Patterson’s motion to appoint counsel and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                            AFFIRMED




                                      2